DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments to claims 1 and 2, filed 12/28/2020, have been entered. Claim 3 has been cancelled. Claims 1-2 and 5-6 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of the species of “Oct-4” expressing and “CD45” not expressing in the reply filed on 10/29/2018 stands.
Claim Interpretation
Independent claims 1 and 2 are drawn to an “isolated” cell that is “substantially purified from a heterogeneous population of cells in synovial fluid”. This limitation is interpreted as a product-by-process limitation, wherein the claimed product is obtained by a process of substantially purifying the claimed cell from a heterogeneous population of cells in synovial fluid. Product-by-process limitations only limits the claimed cell in as so much as it defines a structural characteristic of the claimed cell.
Independent claims 1 and 2 recite the limitation wherein the cell is “analyzed without in vitro culture of the cell in an expansion medium”. First, it is noted that the claimed product is timeless and the claimed product of a cell is not limited to a cell that has not been cultured in vitro in an expansion medium. Second, the product-by-process limitation of analyzing is not interpreted as changing the structure of the claimed product of a cell and therefore little weight is given to this limitation. For example, the step of analyzing does not change the inherent expression pattern of the cell. Therefore, a cell with the claimed expression pattern, even if it in vitro, and therefore the claims are also broad to include cells that have been may have been cultured and no longer have the expression pattern in the claims after said culturing. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prockop et al. (2002, U.S. PGPUB 2002/0168765) as evidenced by Tai et al (Carcinogenesis, 26(2): 495-502), Neidhart et al (2003, Arthritis Rheum., 48(7): 1873-80 record in IDS filed 6/16/2020) and Delves, (2006, CD Antigens, Encyclopedia of Life Sciences, 1-21; of record in IDS filed 1/5/2021), and in view of McWhir et al. (2003, U.S. PGPUB 20030032187).
Regarding claims 1-2, Prockop teaches isolated populations of human adult RS cells from bone marrow (“rapidly self-replicating” cells) are multipotent stem cells that fail to express CD44, CD45, CD90, and CD34 and also do not express HLA-2 (i.e., MHC class II). (“RS-2” cells in Table I at paragraph [0060]). Tai is cited solely as evidence that adult stem cells inherently express Oct-4 (see abstract). Neidhart is cited solely as evidence that bone marrow cells are inherently circulating and can be obtained from synovial fluid (see col. 1 on page 1879). Delves is cited solely as evidence that expression of markers on cells can be used to define cell populations and that CD49c is a marker of fibroblasts, keratinocytes, epithelium, and B cells, and that CD13 is a marker of monocytes, neutrophils, basophils, eosinophils and endothelium 
Prockop is silent as to whether the adult stem cells express Oct-4, CD49c and CD13 as analyzed without in vitro culture. Prockop does not teach the product-by-process limitations wherein the cells are isolated from a heterogeneous population in synovial fluid. Prockop does not teach that the cells contain a heterologous nucleic-acid sequence operably linked to a nucleic-acid vector.
Regarding claim 1, McWhir teaches that stem cells can be transfected with a heterologous gene within a nucleic-acid vector in order to further isolate target populations (see paragraph [0020]). Regarding claims 5-6, McWhir teaches that vectors useful for this purpose include a promotor from the Oct-4 gene (see paragraph [0025]).
It would have been obvious to combine Prockop with Neidhart to isolate Prockop’s cells from synovial fluid. A person of ordinary skill in the art would have had a reasonable expectation of success in isolating Prockop’s cells from synovial fluid because Prockop teaches Prockop’s cells are from bone marrow and Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. The skilled artisan would have been motivated to isolate Prockop’s cells from synovial fluid because it would allow for another source for obtaining the cells.
The person of ordinary skill in the art would have had a reasonable expectation of success in modifying Prockop’s cell to contain a heterologous nucleic-acid sequence operably linked to a nucleic-acid vector under an Oct-4 promotor because McWhir teaches that MSCs can be transfected with such constructs. The skilled artisan would have been motivated to modify Prockop’s cell to contain a heterologous gene in order to produce cells that can be specifically targeted and further isolated.
Prockop is silent as to whether the adult stem cells express Oct-4, CD49c and CD13. The Patent and Trademark Office is not equipped to conduct experimentation in order to 
Claims 1 and 2 are product-by-process claims in their recitation of the source which the stem cell are isolated from and in their recitation wherein the expression is “analyzed without in vitro culture of the cell in an expansion medium”. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. As noted above, the claimed product of a cell is timeless and is not limited to a cell that has not been cultured in vitro in an expansion medium. The product-by-process limitation of analyzing is not interpreted as changing the structure of the claimed product of a cell; for example, the step of analyzing does not change the inherent expression pattern of the cell. The adult stem cells taught by Prockop appear to be sufficiently identical to the claimed adult stem cells as they appear to have the same cell marker profile. Additionally, it is noted that the claimed cell is not limited to a cell that has not been cultured in vitro, and therefore the claims are broad to include cells that have been may have been cultured and no longer have the expression pattern in the claims after said culturing. The burden of showing how the product-by-process limitation distinguishes Prockop’s adult stem cells form the claimed adult stem cells is shifted to the applicant.
.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
Applicant highlights that Prockop’s cells are from bone marrow and not isolated from synovial fluid. Applicant discusses that bone marrow and synovial fluid are distinct compositions with heterologous cell populations found in each composition. While the examiner does not dispute that bone marrow is the source of Prockop’s cells, and that there are structural differences between bone marrow and synovial fluid, the applicant has failed to provide any showing that Prockop’s cells are structurally distinct from the claimed cells. Additionally, as stated above, the inherency reference Neidhart is cited solely as evidence that bone marrow cells are inherently circulating and can be obtained from synovial fluid. Therefore for the reasons stated in the above rejection Prockop’s cells read on the new limitation wherein cell that is “substantially purified from a heterogeneous population of cells in synovial fluid”.
Applicant alleges that because Prockop teaches some cells have a different expression pattern, that Prockop does not teach the claimed product of a cell. Applicant specifically points to Prockop’s RS-1 population of cells. However, as stated in the above rejection, Prockop’s RS-2 cells display the claimed expression pattern. Applicant is reminded that the claims are drawn to a single cell so if even one of Prockop’s cells have the structure of the claimed cell, Prockop’s cell reads on the claimed cell. 
Applicant alleges that Prockop’s cells inherently express CD49c citing to Tan. However, as the applicant has not included a copy of the Tan reference, this reference could not be considered. Additionally, the applicant included the Delves reference in an IDS with their reply, and the Delves reference teaches that expression of markers on cells can be used to define cell populations and that CD49c is a marker of fibroblasts, keratinocytes, epithelium, and B cells 
Applicant alleges that Prockop’s cells inherently express CD13 citing to Boxall. However, as the applicant has not included a copy of the Boxall reference, this reference could not be considered. Additionally, the applicant included the Delves reference in an IDS with their reply, and the Delves reference teaches that expression of markers on cells can be used to define cell populations and that CD13 is a marker of monocytes, neutrophils, basophils, eosinophils and endothelium (see page 1 and Table 2); therefore Delves teaches that CD13 is expressed on cell types that are distinct from Prockop’s multipotent stem cells.
Applicant highlights that Prockop teaches analyzing the expression pattern of the cells after they are in culture. However, as stated above, the claimed product is timeless and the claimed product of a cell is not limited to a cell that has not been cultured in vitro in an expansion medium. Additionally, the product-by-process limitation of analyzing is not interpreted as changing the structure of the claimed product of a cell and therefore little weight is given to this limitation. For example, the step of analyzing does not change the inherent expression pattern of the cell. Therefore, a cell with the claimed expression pattern, even if it has been cultured expanded in vitro, still reads on the claimed product of a cell. The adult stem cells taught by Prockop appear to be sufficiently identical to the claimed adult stem cells as they appear to have the same cell marker profile and therefore this argument is not persuasive. 
Applicant points to the Declaration by Crawford, the inventor on the instant application, and alleges the Declaration establishes that Prockop’s cells are different from the claimed cells because the expression pattern of Prockop’s cells is analyzed after culture. The only support of this position in the Declaration is a reference to a publication that teaches treating stem cells with trypsin reduces the expression of CD44, CD55, CD73 and CD105; it is noted the claimed cells are negative for CD44 and CD73 only in the product by process limitation, and the claims are silent as to the expression of CD55 and CD105. Applicant concludes that because trypsin in vitro, and therefore the claims are broad to include cells that have been may have been cultured and no longer have the expression pattern in the claims after said culturing. Applicant is again reminded that the product-by-process limitation of analyzing the expression prior to culture, with the resulting expression pattern being the expression pattern in the claims, does not exclude cells that have a different expression pattern after culture. Even so, the rejection above does point out that it is obvious to obtain the claimed cells, with the expression pattern in the claims. While applicant alleges that because trypsin treatment can reduce the expression of markers which Prockop specifically teaches are absent, means that Prockop’s cells must express said absent markers prior to the treatment, this is not the case. The applicant has not provided any showing that Prockop’s cells necessarily express CD44 and CD73. Again, Prockop specifically teaches the cells do not express CD44 and CD73, and therefore these arguments to the product-by-process limitations are not persuasive.  
Applicant submits arguments that are only supported by citing to a publication by Shtrichman and a publication by Fellows. However, as the applicant has not included a copy of either of these references, the references and the arguments relating to the references could not be considered.
While applicant acknowledges that Tai teaches various source of stem cells express Oct-4, applicant highlights that Tai teaches that Oct-4 expression supports a theory linking stem cells to carcinogenesis. However, even if Oct-4 is thought to be a link between stem cells and carcinogenesis, this does not take away from Tai’s teaching that stem cells inherently express Oct-4, therefore supporting that Prockop’s stem cells appear to inherently express Oct-4. Applicant highlights that Tai does not teach stem cells that are taught to have all of the features of the claimed cell. While the examiner does not disagree with this position, as noted above the 
Applicant cites to a publication by Zangrossi wherein Zangrossi states that Oct-4 expression alone is not sufficient to define a pluripotent cell and that other features of the cells of interest should also be analyzed. While the applicant appears to interpreted this teaching as evidence that stem cells do not express Oct-4, since that is not the conclusion of Zangrossi, that position is not persuasive. 
Applicant alleges that Tai does not establish that cells analyzed prior to culture would express Oct-4. However, as Tai specially teaches that stem cells express Oct-4, Tai does in fact teach that stem cells express Oct-4. 
Applicant alleges that McWhir alone does not teach all of the limitations of the claimed product of a cell. However, the features applicant alleges are not taught by McWhir are taught by the Prockop reference as evidenced by Tai, Neidhart and Delves, and therefore this argument is not persuasive. 
Applicant summarizes parts of the teachings in the Prockop, Tai and McWhir references, and concludes that because they are drawn to different methods that there is no motivation to combine the references. As an initial matter, it is noted that the Tai reference is an inherency reference. Applicant concludes that the rejection is based on hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as stated in the above rejection, the motivation to modify Prockop’s cell to contain a heterologous gene comes from the McWhir reference since . 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653